Appeal from an order of the Supreme Court, Monroe County (David D. Egan, J.), entered November 9, 2005. The order, among other things, denied the cross motion of third-party defendant for summary judgment dismissing the third-party complaint.
Now, upon the stipulation discontinuing action signed by the attorneys for the parties and filed in the Monroe County Clerk’s Office on December 7, 2006,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Scudder, PJ., Hurlbutt, Gorski and Martoche, JJ.